DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
For claim 8, the recitation “changes the polarity of the drive current”, on line 16, should be changed to – changes a polarity of the drive current--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim 13 does not fall within at least one of the four categories of patent eligible subject matter because  claim 13 is directed to “a movement” which is not process, machine, manufacture or composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 12 recites the limitation “the control parameter setter sets the control parameter of the second and following steps based on the on state or the off state in control of the first step” (emphasis added), on line 5-7. There are insufficient antecedent basis for this limitation in the claim. Furthermore, the recitation “the second” rendered the claim indefinite. It is unclear because what “the control parameter of the second” is defined for. Such unclear limitation may raise difficulties in distinguishing the claimed invention with prior art. Clarifications are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2017/0277130 A1).
For claims 1, 13 and 14, Saito discloses an electronic timepiece/motor control circuit (Fig. 1 of Saito discloses an electronic timepiece/motor control circuit 1 – see Saito, Fig. 1, paragraph [0038]) comprising:

a driver that is controlled to an on state supplying drive current to the coil, and an off state not supplying the drive current (Figs. 2 and 4 of Saito disclose a driver 5 that is controlled to an on state supplying driving current I1 to the coil L1, and an off state not supplying the drive current I1 – see Saito, Figs. 2 and 4, paragraphs [0057]-[0058]);
a driver controller configured to control the driver to the on state or the off state based on a control parameter and current value through the coil (Figs. 2-3, 5A-5D and 6A-6B of Saito disclose a driver controller 6 configured to control the driver 5 to the on state or the off state based on a control parameter “pulses”/”threshold Ith” and current value I1 through the coil L1 of the motor 4 – see Saito, Figs. 2-3, 5A-5D and 6A-6B; paragraphs [0047], [0050], [0061]-[0066], and [0072]); and
a control parameter setter configured to maintain or change the control parameter based on the on state or the off state control state of the driver controller (Figs. 2 and 6A- 6B of Saito disclose a control parameter setter 68 configured to maintain or change the control parameter (driving pulse or correction pulse) based on the on state or the off state control state of the driver controller 6 – see Saito, Figs. 2, 5A-5C and 6A-6B, paragraphs [0061]-[0066]).
For claim 7, Saito discloses the electronic timepiece described in claim 1, wherein:
the control parameter is a change polarity condition for changing the polarity of the drive current (Figs. 6A-6B and &A-7B of Saito disclose the control parameter is a change polarity condition for changing the polarity of the drive current I1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2017/0277130 A1) in view of Tu Xuan (US 4,542,329 A).
For claim 2, Saito discloses the electronic timepiece described in claim 1, wherein:
the driver controller includes a minimum current detector configured to compare the current value and a minimum current threshold value and detect whether or not the current value is below the minimum current threshold value (Figs. 2 and 6-7 of Saito disclose the driver controller 6 including a current detector (not shown physical detector, but Saito inherently discloses a current detector because Saito discloses detecting current I1 flowing in the coil L1 via Figs 6A and 7A along paths A1-A4 as shown in Figs. 5A-5D – see Saito, Figs. 5A-5D, 6A and 7A, paragraphs [0061]-[0065])  configured to compare the current value I1 and a current threshold value Ith and detect whether or not the current value is below the current threshold value – see Saito, Figs. 5A-5D, 6 and 7; paragraphs [0067], [0071]-[0072]).
Saito discloses the driver controller which is silent for including a minimum current detector configured to compare the current value and a minimum current threshold value and detect whether or not the current value is below the minimum current threshold value, and controls the driver from the off state to the on state based on the detection result from the minimum current detector.
However, Tu Xuan discloses a similar electronic timepiece as Saito’s teaching (see Tu Xuan, Title, col. 1, lines 5-11). Tu Xuan discloses the driver controller which includes a minimum current detector 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Saito to incorporate teaching of Tu Xuan for purpose of controlling energy supplied to the motor sufficiently.
Saito in view of Tu Xuan disclose the control parameter setter (pulses) maintains or changes the control parameter based on an off time, which is a continuous time of the off state of the driver (see Saito, Figs. 2, 5A-5C and 6A-6B, paragraphs [0061]-[0066]; and Tu Xuan, Figs. 2 and 4, col. 4, lines 37-53 and col. 6, lines 45-52).
For claim 3, Saito discloses the electronic timepiece described in claim 1, wherein:
the driver controller includes a maximum current detector configured to compare the current value and a maximum current threshold value and detect whether or not the current value exceeds the 
Saito discloses the driver controller which is silent for including a maximum current detector configured to compare the current value and a maximum current threshold value and detect whether or not the current value exceeds the maximum current threshold value, and controls the driver from the on state to the off state based on the detection result from the maximum current detector.
However, Tu Xuan discloses a similar electronic timepiece as Saito’s teaching (see Tu Xuan, Title, col. 1, lines 5-11). Tu Xuan discloses the driver controller which includes a maximum current detector configured to compare the current value and a maximum current threshold value and detect whether or not the current value exceeds the maximum current threshold value (Figs. 2 and 4-5 of Tu Xuan disclose the driver controller (not shown, but Tu Xuan inherently discloses the driver controller for controlling ON/OFF switches 31-36 to energize the motor winding 15 – see Tu Xuan, Figs. 2 and 4-5, col. 1, lines 54-62 and col. 6, lines 9-20)  which includes a maximum current detector (similar as explanation above, Tu Xuan inherently discloses a maximum current detector because Saito discloses detecting current i flowing in the motor winding 15 to maximum current Imax via solid lines on Figs. 2, 4 and 5 – see Tu Xuan, Figs. 2 and 4-5, col. 6, lines 1-7) configured to compare the current value i and a maximum current threshold value Imax via comparator 44 and detect whether or not the current value i exceeds the maximum current threshold value Imax – see Tu Xuan, Figs. 2 and 4-5, col. 4, lines 8-12, col. 6, lines 1-2 and 45-48), and controls the driver from the on state to the off state based on the detection result from the maximum current detector (Figs. 2 and 4-5 of Tu Xuan disclose controlling the driver  (31-36) from the on state to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Saito to incorporate teaching of Tu Xuan for purpose of controlling energy supplied to the motor sufficiently.
Saito in view of Tu Xuan disclose the control parameter setter (pulses) maintains or changes the control parameter based on an on time, which is a continuous time of the on state of the driver (see Saito, Figs. 2, 5A-5C and 6A-6B, paragraphs [0061]-[0066]; and Tu Xuan, Figs. 2 and 4, col. 4, lines 37-53 and col. 6, lines 45-52).
For claim 4, Saito discloses all limitation as applied to claim 1 above. Saito discloses the control parameter setter which is silent for maintaining or changing the control parameter based on an elapsed time from when the driver controller starts supplying the drive current to the driver, the elapsed time corresponding to a change polarity condition for changing the polarity of the drive current. However, Tu Xuan discloses maintaining or changing the control parameter based on an elapsed time from when the driver controller starts supplying the drive current to the driver, the elapsed time corresponding to a change polarity condition for changing the polarity of the drive current (see Tu Xuan, Figs. 1b-1c and 2, col. 2, lines 13-18, col. 3, lines 3-41, and col. 4, lines 8-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Saito to incorporate teaching of Tu Xuan for purpose of controlling energy supplied to the motor sufficiently.
For claim 5, Saito discloses all limitations as applied to claim 1 above. Saito is silent for disclosing a maximum current detector configured to compare a current value through the coil and a maximum current threshold value, and detect whether or not the current value exceeds the maximum current threshold value. However, Tu Xuan discloses a maximum current detector configured to compare a 
Saito in view of Tu Xuan disclose the control parameter is the maximum current threshold value (Figs. 2 and 4-5 of Tu Xuan disclose the control parameter which is the maximum current threshold value Imax – see Tu Xuan, Figs. 2 and 4-5, col. 6, lines 41-45).
For claim 6, Saito discloses all limitations as applied to claim 1 above. Saito is silent for disclosing a minimum current detector configured to compare a current value through the coil and a minimum current threshold value, and detect whether or not the current value is less than the minimum current threshold value. However, Tu Xuan discloses a minimum current detector configured to compare a current value through the coil and a minimum current threshold value, and detect whether or not the current value is less than the minimum current threshold value (Tu Xuan inherently discloses a minimum current detector because Saito discloses detecting current i flowing in the motor winding 15 to minimum current Imin via solid lines on Figs. 2, 4 and 5 – see Tu Xuan, Figs. 2 and 4-5, col. 6, lines 1-7) configured to compare the current value i through the coil 15 and a minimum current threshold value Imin via comparator 45 and and detect whether or not the current value i is less than the minimum current threshold value Imin – see Tu Xuan, Figs. 2 and 4-5, col. 4, lines 8-12, col. 6, lines 1-2 and 45-48). Therefore, it would have been 
Saito in view of Tu Xuan disclose the control parameter is the minimum current threshold value (Figs. 2 and 4-5 of Tu Xuan disclose the control parameter which is the minimum current threshold value Imin – see Tu Xuan, Figs. 2 and 4-5, col. 6, lines 45-48).
For claim 8, Saito discloses the electronic timepiece described in claim 1, wherein:
the driver controller includes a maximum current detector configured to compare a current value through the coil and a maximum current threshold value, and detect whether or not the current value exceeds the maximum current threshold value (see explanation in claim 3 above), and
a minimum current detector configured to compare a current value through the coil and a minimum current threshold value, and detect whether or not the current value is below the minimum current threshold value (see explanation in claim 2 above),
  controls the driver to the off state when the maximum current detector detects the current value exceeds the maximum current threshold value (see explanation in claim 3 above),
controls the driver to the on state when the minimum current detector detects the current value is less than the minimum current threshold value (see explanation in claim 2 above),
changes the polarity of the drive current when an on time, which is a continuous time of the on state of the driver, or an off time, which is a continuous time of the off state of the driver, corresponds to a previously set change polarity condition (Figs. 6A-6B and &A-7B of Saito disclose changing the polarity of the drive current I1 when an on time, which is a continuous time of the on state of the driver, or an off time, which is a continuous time of the off state of the driver, corresponds to a previously set change polarity condition – see Saito, Figs. 6A-6B and 7A-7B, paragraphs [0045], [0065]-[0066] and [0068]),

the control parameter setter maintains or changes the control parameter based on the on time or the off time (see Saito, Figs. 2, 5A-5C and 6A-6B, paragraphs [0061]-[0066]; and Tu Xuan, Figs. 2 and 4, col. 4, lines 37-53 and col. 6, lines 45-52).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 9, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electronic timepiece comprising a driver controller which changes the polarity of the drive current when an elapsed time from when the driver controller starts supplying the drive current to the driver until the change polarity condition is met is greater than or equal to a threshold value.
Claims 10 and 11 are allowed because they depend on claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846